Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 08, 2015

The Court of Appeals hereby passes the following order:

A15D0545. WILLIE F. WRIGHT, JR. v. MAXINE BLACKWELL, et al.

      Willie F. Wright, Jr. filed a petition for writ of mandamus. The trial court
dismissed Wright’s petition, and Wright filed this application for discretionary
appeal. The Supreme Court, however, has exclusive appellate jurisdiction over all
cases involving extraordinary remedies, including mandamus. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83)
(2006). This application is thus TRANSFERRED to the Supreme Court for
disposition.

                                      Court of Appeals of the State of Georgia
                                                                           09/08/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.